DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 03/25/2021. Presently, claims 1, 3-25 are pending.
Allowable Subject Matter
Claims 1, 3-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims to include subject matter listed as allowable in the non-final Office action mailed on 03/25/2021. The prior art of record does not together with the other limitations disclose nor teach the limitation of wherein the elastic member is held by the base portion with the first end portion and the second end portion sandwiched between the outer portion and the inner portion.” With regard to amended claim 16, the prior art of record not disclose or teach together with the other limitations, that “the elastic member is secured to the base portion at least two locations on a side of the first end portion and is secured to the base portion at least two locations on a side of the second end portion.” Claim 29 has a similar reason for allowance as claim 1. This is not to say that these limitations written alone are allowable, but rather in combination with the other limitations that are required such is not found within the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715